PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,085,148
Issue Date: August 10, 2021
Application No. 16/519,036
Filing or 371(c) Date: 23 Jul 2019
Attorney Docket No. P20544US00/34530-10
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed September 28, 2021 will be treated as a request under 
37 CFR 3.81(b) to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The petition is GRANTED.

The patent file is being forwarded to the Certificates of Correction Branch for issuance of the requested Certificate of Correction.

Telephone inquiries concerning this decision may be directed to the Kimberly Inabinet at (571) 272-4618.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.




/KIMBERLY A INABINET/Paralegal Specialist, OPET